OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The trial court’s failure to make a finding of necessity for the stun belt’s use does not constitute an unwaivable mode of proceedings error (see People v Buchanan, 13 NY3d 1, 4 [2009]; see generally People v Hanley, 20 NY3d 601, 604 [2013]; People v Schrock, 108 AD3d 1221, 1224-1225 [4th Dept 2013], lv denied 22 NY3d 998 [2013], denied reconsideration 23 NY3d 1025 [2014]; see also People v Gamble, 18 NY3d 386, 396-397 [2012], rearg denied 19 NY3d 833 [2012]). Thus, as defendant never objected, and indeed expressly consented to wearing a stun belt at trial, he waived his contention that he was denied a fair trial on the ground that he was restrained by means of that security device (see People v Iannone, 45 NY2d 589, 600 [1978]; cf. Buchanan, 13 NY3d at 3). We have considered defendant’s remaining contentions and find them to be without merit.
Chief Judge Lippman and Judges Read, Pigott, Rivera, Abdus-Salaam and Stein concur; Judge Fahey taking no part.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, in a memorandum.